Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: MegaWest Provides Update on Missouri Operations CALGARY, Sept. 30 /CNW/ - MegaWest Energy Corp., (the "Company", or "MegaWest"), (OTCBB:MGWSF) is pleased to provide an operations update for field operational activities for its heavy oil operations in Missouri. In September 2009 MegaWest re-started steam injection at its Deerfield, Missouri property and the initial oil production response to steam injection on both the Marmaton River and Grassy Creek projects was positive. Certain equipment upgrades are currently underway based upon a detailed review of the reservoir production response to date. Pumps have been upgraded, thermal and pressure data acquisition equipment is being installed, and well logs are being run to identify swept versus un-swept areas of the reservoir. Steam injection and production have been temporarily suspended while these initiatives are being executed. Steam injection at the Grassy Creek project recommenced on September 29, 2010. Following the resumption of production, both chemical surfactant and seismic stimulation technologies will be tested.
